Bbown, Judge:
This case, which is a petition for the remission of additional duties, arose and was tried at Columbus, Ohio.
This was an importation of polished diamonds, the first shipment of diamonds the importer had ever received. He testified that he did not even know what was in the package, that they were small diamonds not of the quality he would use; so he sent them back to the man who arranged the shipment from Europe, Mr. Edward Fisher of New York. Also that he erred in his entry because he was unaware of the difference between a buying and a selling commission. He asked the customs clerk to figure it up for him and paid what he demanded, but that did not include this commission. The merchandise was appraised as entered.
Later the collector of customs made an appeal to reappraisement.
The addition of the commission to the dutiable value, as contended by the collector, was not seriously contested by the importer.
Consequently, the reappraisement resulted in the advance by the amount of the commission and the additional duties here petitioned for automatically were levied also.
The importer had been in business for 21 years and this was the first time he had had a dispute over value. Previous to entry he had disclosed all the information he had to the customs officials.
The examiner testified as to the importer’s general good character and said' he was open and above-board in all his dealings.
In our opinion these facts and circumstances negative any intent on the part of the importer to deceive the appraiser or to defraud the Government in making his entry.
The petition for remission is therefore granted. Judgment will issue accordingly.